Citation Nr: 0713256	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-18 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1964 to September 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to a total 
disability rating based on individual unemployability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a total disability rating for compensation 
based on unemployability of the individual (TDIU), which 
requires the presence of an impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

A review of the veteran's claims folder reveals that his most 
current VA medical records date through August 2003.  In 
January 2007 the veteran testified before the undersigned 
Veterans Law Judge and indicated that he obtains regular 
treatment from the VAMC in Alexandria, LA.  These records 
have not been associated with the claims folder.  In 
addition, the veteran submitted September 2003 authorization 
and consent forms for release of medical records from his 
private physicians, Dr. O. B. and Dr. A. C.  Further, the 
veteran testified that he currently receives Social Security 
Administration (SSA) disability benefits.  These records have 
not been requested.  VA has the duty to assist the veteran in 
the development of this claim by requesting the 
aforementioned medical records, including potentially 
relevant records which may be in possession of SSA.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The veteran 
also testified that he had ceased working in December 2006.  
Information from his employer indicates that as of November 
2006, he had earnings of $9,880 in the previous 12 months.  
This qualifies as "marginal employment" as defined in 
38 C.F.R. § 4.16(a), meaning he was not engaged in 
"substantially gainful employment."

A TDIU is an award for increased compensation.  As with other 
claims for increases, a medical examination is required in 
conjunction with the claim.  See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995).  The veteran underwent VA examinations 
in February 2003, April 2003, August 2003, and July 2004 to 
determine the nature and severity of his service-connected 
disabilities.  Although an April 2003 VA examiner's opinion 
regarding the veteran's employability is of record, this 
opinion was reached before service connection was established 
for peripheral neuropathy of the bilateral upper extremities.  
Further, since the veteran's most recent medical records have 
not been obtained and associated with the claims folder; the 
current severity of his service-connected disabilities is 
unclear.  An updated VA examination is necessary to determine 
the effect of veteran's service-connected disabilities on his 
ability to maintain gainful employment.  

As a final matter, the veteran has not received appropriate 
notice under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006) and their interpreting case law.  
Corrective notice should be sent to the veteran to so comply.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for a higher rating, to include the 
criteria by which his disability will be 
evaluated and how the effective date of 
the evaluation will be assigned.  Also 
notify him of what information and 
evidence he is responsible for providing.  
Ask that he send in any evidence that is 
in his possession that pertains to his 
claim and has not already been submitted.  

2.  Obtain any pertinent VA treatment 
records from the VA Medical Center in 
Alexandria, LA and associate them with the 
claims folder.

3.  Attempt to obtain relevant treatment 
records not already associated with the 
file from Dr. O. B. in Natchitoches, LA 
and Dr. A. C. in Shreveport, LA.  Any 
records obtained should be associated with 
the claims file and unsuccessful efforts 
to obtain the records should be documented 
in the claims file.

4.  After securing any necessary release, 
the RO should contact the Social Security 
Administration and request copies of all 
decisions that relate to the veteran's 
entitlement to disability benefits as well 
as copies of all evidentiary records, 
including all non-VA medical records not 
already associated with the file, which 
were used as the bases for the decisions. 

5.  Afford the veteran a VA examination to 
determine the severity of his service-
connected post-traumatic stress disorder 
(PTSD), coronary artery disease (CAD), 
diabetes mellitus, type II, peripheral 
neuropathy of the bilateral upper and 
lower extremities, and erectile 
dysfunction.  All testing deemed necessary 
should be conducted and the results 
reported in detail.  Based on a review of 
the claims file, the examiner is asked to 
render an opinion as to whether the 
veteran's service-connected disabilities 
alone are of sufficient severity to 
produce unemployability.  The examiner is 
reminded that consideration may not be 
given to the veteran's age or to the 
impairment caused by non-service-connected 
disabilities.  

6.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, re-adjudicate the 
issue on appeal.  If any benefits sought 
remain denied, the claimant should be 
provided a supplemental statement of the 
case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



